ADKINS Justice.
We have for consideration the following question certified to us in Milton v. State, 461 So.2d 127 (Fla. 5th DCA 1985), as one of great public importance:
*671Is a defendant who was placed on probation before October 1, 1983, entitled to elect to be sentenced under the sentencing guidelines after October 1, 1983, upon a revocation of his probation?
The same question was certified to us in Boyett v. State, 452 So.2d 958 (Fla. 2d DCA 1984). In that case, we answered the question in the affirmative. State v. Boyett, 467 So.2d 997 (Fla.1985). We adhere to our holding in Boyett and thus approve the decision of the Fifth District Court of Appeal.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.